Case 6:20-cv-01809-ACC-EJK Document 15 Filed 04/12/21 Page 1 of 2 PageID 70




                        UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

DELARRIAN STALLWORTH,

                    Plaintiff,

v.                                              Case No. 6:20-cv-1809-ACC-EJK

WASTE PRO USA, INC. and
WASTE PRO OF FLORIDA, INC.,

                    Defendants.


                                      ORDER

        This cause comes before the Court on the parties’ Amended Joint Motion for

Approval of Settlement and Dismissal with Prejudice (Doc. 13) filed on March 17,

2021.

        The United States Magistrate Judge has submitted a report recommending that

the Motion be GRANTED. (Doc. 14).

        After an independent de novo review of the record in this matter and noting

that neither party has filed a written objection, the Court agrees entirely with the

findings of fact and conclusions of law in the Report and Recommendation.

        Therefore, it is ORDERED as follows:

        1.    The Report and Recommendation filed March 25, 2021 (Doc. 14) is

ADOPTED and CONFIRMED and made a part of this Order. The settlement is a

fair and reasonable resolution of Plaintiff’s FLSA claims. (See Doc. 10-1).
Case 6:20-cv-01809-ACC-EJK Document 15 Filed 04/12/21 Page 2 of 2 PageID 71




      2.    The Amended Joint Motion for Approval of Settlement and Dismissal

with Prejudice (Doc. 13) is hereby GRANTED.

      3.    The case is DISMISSED with prejudice.

      4.    The Clerk is directed to CLOSE the file.

      DONE and ORDERED in Chambers, in Orlando, Florida on April 9, 2021.




Copies furnished to:

Counsel of Record




                                       -2-
